Citation Nr: 0806878	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an earlier effective date for service 
connection for rheumatic heart disease based on clear and 
unmistakable error (CUE) in the June 1967 rating decision.

2. Entitlement to an earlier effective date for service 
connection for rheumatic heart disease based on clear and 
unmistakable error (CUE) in the January 1944 denial letter.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from an August 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this appeal in a May 2005 decision, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  While the veteran's case was pending 
at CAVC, the veteran died.  Based on that information, CAVC 
issued an October 2007 Order in which it vacated the Board's 
decision and dismissed the appeal to CAVC.


FINDING OF FACT

The veteran died in February 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


